UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 24, 2010 ADVANCE NANOTECH, INC. (Exact name of registrant as specified in its charter) Delaware 000-10065 20-1614256 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 400 Rella Blvd, Suite 160, Montebello, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 583-0080 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 24, 2010, Mr. Peter Rugg resigned as a director of the Registrant. Mr.Rugg’s resignation was not the result of any disagreement between him and the Registrant on any matter relating to the Registrant’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCE NANOTECH, INC. By: /s/ Jon Buttles Name:Jon Buttles Title:Principal Executive Officer Dated:September 30, 2010
